Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/691,736 in view emboldened while claims of the copending application are not. 

Claim 1 claims:
A method for controlling a pet treadmill having a front, a rear, and a belt
moving from the front to the rear, comprising:
sensing a position of the pet;
determining, based on the sensed position, whether the pet is within a first
predetermined distance range from the rear;
when the pet is within the first predetermined distance range, decreasing a speed
of the belt:
when the pet is not within the first predetermined distance range from the rear,
determining whether the pet is within a second predetermined distance range from the
front; and,
when the pet is within the second predetermined distance range, increasing the
speed of the belt.
	070, figure 5 and [0040-44] discloses determining the direction of a user based on the respective right and left speed of the user. The difference of leg speeds shows an angle of departure the user is carrying out. The embodiment adjusts the respective left and right belt speeds responsive to the leg speeds of the user. 
Smith, [0041] discloses adjusting left and right hydraulic cylinders to raise and lower the rear end of a treadmill to increase the work performed by the exercising animal.
	Claims 1-3 claims:
1. A treadmill for a pet, comprising:
a base having a front, a rear, a left, and a right;
a first roller provided at the front of the base and a second roller provided at rear of the base;
a first belt wrapped around the first roller and the second roller to form a first closed loop, the first belt being configured to move around the first and second rollers at a first prescribed speed;
a first motor configured to drive the first roller;
an adjustment assembly configured to adjust an inclination of the base relative to a floor surface in a front-rear direction and in a left-right direction; and
at least one sensor to sense a front-rear position of a pet between the front and rear of the base and a left-right position of the pet between the left and right of the base, wherein at least one of the front-rear inclination of the base, left-right inclination of the base, or a speed of the first belt is adjusted based on the positions sensed by the sensor.
2. The treadmill of claim 1, wherein, when the front-rear position sensed by the sensor is within a predetermined distance from the front of the base, the motor increases a speed of the first belt.
3. The treadmill of claim 1, wherein, when the front-rear position of the pet sensed by the sensor is within a predetermined distance from the rear of the base, the motor reduces the first prescribed speed.

It would have been obvious at the time the claimed invention was filed to modify claim 1 using the cited features disclosed in 070 and Smith to realize an embodiment disclosed in claims 1-3. Claim 1, in view of 070, and Smith, discloses known features used in treadmills and one of ordinary skill in the art would have included 070 and Smith as a way to increase the flexibility of the cited treadmill.  

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/690,239. Although the claims at issue are not identical, they are not patentably distinct from each other because (see below). Claims to the immediate application are emboldened while claims of the copending application are not. 
Claims 1 claims:
A treadmill for a pet, comprising:
a base having a front, a rear, a left, and a right;
a first roller provided at the front of the base and a second roller provided at rear of the base;
a first belt wrapped around the first roller and the second roller to form a first closed loop, the first belt being configured to move around the first and second rollers at a first prescribed speed;
a first motor configured to drive the first roller;
an adjustment assembly configured to adjust an inclination of the base relative to a floor surface in a front-rear direction and in a left-right direction; and
at least one sensor to sense a front-rear position of a pet between the front and rear of the base and a left-right position of the pet between the left and right of the base, wherein at least one of the front-rear inclination of the base, left-right inclination of the base, or a speed of the first belt is adjusted based on the positions sensed by the sensor.

Claim 7 claims:
	The treadmill of claim 1, further comprising a third roller provided at the front of the base, a fourth roller provided at the rear of the base, a second belt wrapped around the third and fourth rollers to form a second closed loop, the second belt configured to move around the third and fourth rollers at a second prescribed speed, and a second motor configured to drive the fourth roller.
Claim 1 claims: 
A treadmill, comprising:
a base having a front end and a rear end;
a first pair of rollers and a second pair of rollers, wherein one of the first pair of rollers is provided toward the front end of the base and the other one of the first pair of rollers is provided toward the rear end of the base, and one of the second pair of rollers is provided toward the front end of the base and the other one of the second pair of
rollers is provided toward the rear end of the base such that the first and second pairs of
rollers are adjacent to each other;
a first belt wrapped around the first pair of rollers;
a second belt wrapped around the second pair of rollers;
a first motor configured to rotate one of the first pair of rollers such that the first
belt moves from the front end of the base to the rear end of the base at a first linear speed; and
a second motor configured to rotate one of the second pair of rollers such that the second belt moves from the front end of the base to the rear end of the base at a second linear speed.

While not identical, claims 1 and 7 and claim 1 are substantially close in scope such that it would have been obvious at the time the claimed invention was filed to one of ordinary skill in the art, that the features disclosed in the copending application, are the same inventions. 
Claims 1-3  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/691,736. Although the claims at issue are not identical, they are not patentably distinct from each other because (see below).
Claims 1 claims:
A treadmill for a pet, comprising:
a base having a front, a rear, a left, and a right;
a first roller provided at the front of the base and a second roller provided at rear of the base;
a first belt wrapped around the first roller and the second roller to form a first closed loop, the first belt being configured to move around the first and second rollers at a first prescribed speed;
a first motor configured to drive the first roller;
an adjustment assembly configured to adjust an inclination of the base relative to a floor surface in a front-rear direction and in a left-right direction; and
at least one sensor to sense a front-rear position of a pet between the front and rear of the base and a left-right position of the pet between the left and right of the base, wherein at least one of the front-rear inclination of the base, left-right inclination of the base, or a speed of the first belt is adjusted based on the positions sensed by the sensor.

Claim 2 claims:
The treadmill of claim 1, wherein, when the front-rear position sensed by the sensor is within a predetermined distance from the front of the base, the motor increases a speed of the first belt.

Claim 3 claims:
The treadmill of claim 1, wherein, when the front-rear position of the pet sensed by the sensor is within a predetermined distance from the rear of the base, the motor reduces the first prescribed speed.

Claim 1 claims:
A method for controlling a pet treadmill having a front, a rear, and a belt
moving from the front to the rear, comprising:
sensing a position of the pet;
determining, based on the sensed position, whether the pet is within a first
predetermined distance range from the rear;
when the pet is within the first predetermined distance range, decreasing a speed
of the belt:
when the pet is not within the first predetermined distance range from the rear,
determining whether the pet is within a second predetermined distance range from the
front; and,
when the pet is within the second predetermined distance range, increasing the
speed of the belt.
While not identical, claims 1-3 and claim 1 are substantially close in scope such that it would have been obvious at the time the claimed invention was filed to one of ordinary skill in the art, that the features disclosed in the copending application, are the same inventions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Rice, U.S. 2012/0024237 (See IDS) in view of Watterson et al., U.S. 2013/0274069.
	On claim 1, Rice cites except as indicated: 
A treadmill for a pet, comprising: 
a base having a front, a rear, a left, and a right (figures 1a-1c and 2 and [0028] ; 
a first roller provided at the front of the base and a second roller provided at rear of the base ([0028] and above figures, rollers at 122 and 124); 
a first belt wrapped around the first roller and the second roller to form a first closed loop, the first belt being configured to move around the first and second rollers ([0055] belt) at a first prescribed speed ([0057] speed of the treadmill); 
a first motor configured to drive the first roller ([0053] treadmill motor 208); 
an adjustment assembly configured to adjust an inclination of the base relative to a floor surface in a front-rear direction ([0031] incline to 30 degrees or more) and in a left-right direction (Watterson, [0058] side tilt to simulate outdoor terrain); and 
at least one sensor to sense a front-rear position of a pet between the front and rear of the base and a left-right position of the pet between the left and right of the base, 
wherein at least one of the front-rear inclination of the base, left-right inclination of the base, or a speed of the first belt is adjusted based on the positions sensed by the sensor ([0013] An apparatus according to an embodiment of the invention may include sensors to monitor the pet's position and other usage of the apparatus. For example, the apparatus can be configured to shut down, or not to start initially, if the pet is not determined (via sensors or otherwise) to be in a correct exercise position. The apparatus may be configured to speed up and/or slow down the exercise base responsive to the sensors. For example, if the sensors indicated the pet was falling behind in the exercise (e.g., the pet was beginning to slip toward the back of the treadmill), the apparatus could be configured to slow down the treadmill to accommodate the pet's limitations. Similarly, if the sensors indicated that the pet was easily keeping up with the treadmill, then the apparatus could be configured to speed up the treadmill). 
Regarding the excepted:
“an adjustment assembly configured to adjust an inclination of the base relative to a floor surface…in a left-right direction, as previously indicated, Rice discloses an embodiment for performing inclination adjustment from front to back. Rice doesn’t disclose an embodiment for adjusting a left-right adjustment or inclination. 
In the same art of treadmill machines, Watterson, as above, discloses an embodiment for adjusting the “side-tilt” of a treadmill. The “side-tilt” is considered analogous to the claimed “adjust an inclination…in a left-right direction.” 
It would have been obvious at the time the claimed invention was filed to include into Rice, Watterson’s side-tilt option of adjusting a treadmill. As disclosed in Watterson, one of ordinary skill in the art would have included this option to “simulate outdoor terrain” (since not all terrain is all flat or includes an incline from front to back). 
On claim 2, Rice cites: 
The treadmill of claim 1, wherein, when the front-rear position sensed by the sensor is within a predetermined distance from the front of the base, the motor increases a speed of the first belt. [0013] For example, if the sensors indicated the pet was falling behind in the exercise (e.g., the pet was beginning to slip toward the back of the treadmill), the apparatus could be configured to slow down the treadmill to accommodate the pet's limitations. Similarly, if the sensors indicated that the pet was easily keeping up with the treadmill, then the apparatus could be configured to speed up the treadmill.
On claim 3, Rice cites: 
The treadmill of claim 1, wherein, when the front-rear position of the pet sensed by the sensor is within a predetermined distance from the rear of the base, the motor reduces the first prescribed speed. See the rejection of claim 2 citing Rice, [0013]. 
On claim 4, Rice cites except: 
The treadmill of claim 1, further comprising a handle having a handle top provided above the pet, wherein the at least one sensor includes a top sensor provided in the handle top to sense a height of a pet ([0044] The apparatus 100 may include infrared 158 or similar detection devices (e.g., electric eye, etc.) to detect the presence and/or height of the pet on the apparatus. Such detection devices could be placed at multiple heights, or be configured to detect pets at multiple heights (e.g., via active scanning, etc.), in order to detect pets of varying sizes) and to sense the front-back position of the pet ([0013] . For example, if the sensors indicated the pet was falling behind in the exercise (e.g., the pet was beginning to slip toward the back of the treadmill), the apparatus could be configured to slow down the treadmill to accommodate the pet's limitations), and the height of the handle is raised when a sensed height of the pet is greater than a predetermined reference height. 
Regarding the excepted:
“a handle having a handle top provided above the pet… and the height of the handle is raised when a sensed height of the pet is greater than a predetermined reference height,” Rice, as above, discloses an embodiment wherein the apparatus 100 may include infrared 158 sensor or similar detection devices (e.g., electric eye, etc.) to detect the presence and/or height of the pet on the apparatus. Such detection devices could be placed at multiple heights, or be configured to detect pets at multiple heights (e.g., via active scanning, etc.), in order to detect pets of varying sizes). Rice doesn’t disclose the excepted claim limitations. 
However, it would have been obvious at the time the claimed invention was filed to include the cited features disclosed in Rice such that the claimed invention is realized. The invention requires raising a sensor height detection feature using motorized manipulation when the pet’s height exceeds a predetermined height. Rice discloses a similar feature wherein a height sensor uses an equivalent electronic means to solve the same issue of pet height determination. 
In short, the reference is using an equivalent electronic means of measuring a pet’s height instead of the invention’s mechanical means of height finding. One of ordinary skill in the art would have included the known electronic height finding scheme in place of the motorized option disclosed in the invention to solve the same issue of determining the height of the pet.     
On claim 6, Rice cites:
The treadmill of claim 4, further comprising a display configured to play at least one of a sound, image, or video and having an adjustable inclination ([0042] display screen that can be elevated or lowered), wherein an inclination of the display is adjusted based on the top sensor.
Regarding the claimed:
“and the content played on the display corresponds to the first prescribed speed.” Rice discloses: “[0040] For example, the speaker 142 could be configured to provide a sound (e.g., the owner's voice, etc.) to motivate the pet to use the treadmill 102 (e.g., by having the owner's voice praise the pet 148 for the activity) and even to motivate the pet to exercise at different speeds/intensities (e.g., by having the owner's voice urge the pet to go faster or slower).” Rice doesn’t specifically disclose the display corresponding to the “first prescribed speed.” However, it would have been obvious at the time the claimed invention was filed to include into the display a display of the owner speaking to the pet commensurate with the owner’s voice disclosed above such that the claimed invention is realized. One of ordinary skill in the art would have included the owner’s image on a display concurrent with the cited owner’s voice to further visually aid and encourage. the pet to exercise. 
Regarding the excepted:
“the display is adjusted based on the top sensor,” Rice, [0044], discloses an embodiment wherein the apparatus 100 may include infrared 158 sensor or similar detection devices (e.g., electric eye, etc.) to detect the presence and/or height of the pet on the apparatus. Such detection devices could be placed at multiple heights, or be configured to detect pets at multiple heights (e.g., via active scanning, etc.), in order to detect pets of varying sizes). 
It would have been obvious at the time the claimed invention was filed to include the cited features disclosed in Rice such that the claimed invention is realized. Rice discloses a feature wherein a height sensor uses an electronic means to determine pet height. One of ordinary skill in the art would have used Rice’s height finding feature to adjust the display corresponding to the detected height of a pet of any size so the pet can better view the contents of the display. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being obvious over Rice, U.S. 2012/0024237 in view of Watterson et al., U.S. 2013/0274069 and Smith, U.S. 2008/0287266. 
On claim 10, Rice cites except:
The treadmill of claim 1, wherein the adjustment assembly includes a front height adjuster configured to adjust a height of the front of the base, wherein, when a position of the pet sensed by the sensor is within a predetermined distance from the front of the base, the front height adjuster increases the height of the front of the base.
Rice, [0013], discloses an embodiment wherein the apparatus may be configured to speed up… if the sensors indicated that the pet was easily keeping up with the treadmill, then the apparatus could be configured to speed up the treadmill. Furthermore, Rice, [0031], discloses adjusting the incline of the treadmill to increase the vary the intensity of the workout. Rice doesn’t disclose the excepted claim limitations of adjusting the height of the front of the base responsive to the pet being a predetermined distance from the front of the base. 
In the same art of animal treadmills, Smith, [0041] discloses adjusting left and right hydraulic cylinders to raise and lower the rear end of a treadmill to increase the work performed by the exercising animal. 
It would have been obvious at the time the claimed invention was filed to modify the treadmill adjusting system disclosed in Rice using the embodiment outlined in Smith to realize an embodiment in which if a pet is keeping up with the treadmill (that is, keeping within a predetermined distance from the front of the base as claimed), one of ordinary skill in the art would have included Smith’s embodiment using the disclosed cylinders into Rice’s height adjustment feature and the results of the inclusion would have predicted the claimed invention. 
On claim 11, Rice and Smith cites:
The treadmill of claim 1, wherein the adjustment assembly includes a rear height adjuster configured to adjust a height of the rear of the base, wherein, when a position of the pet sensed by the sensor is within a predetermined distance from the front of the base, the rear height adjuster decreases the height of the rear of the base. See the rejection of claim 10 citing Smith in which at least the lowering of the cylinders increases the incline of the treadmill. 
On claim 12, Rice cites except: 
The treadmill of claim 1, wherein the adjustment assembly includes a rear height adjuster configured to adjust a height of the rear of the base, wherein, when a position of the pet sensed by the sensor is within a predetermined distance from the rear of the base, the rear height adjuster increases the height of the rear of the base. 
Rice, [0013] discloses “ The apparatus may be configured to speed up and/or slow down the exercise base responsive to the sensors. For example, if the sensors indicated the pet was falling behind in the exercise (e.g., the pet was beginning to slip toward the back of the treadmill), the apparatus could be configured to slow down the treadmill to accommodate the pet's limitations.” Furthermore, Rice, [0031], discloses adjusting the incline of the treadmill to vary the intensity of the workout. Rice doesn’t disclose the excepted claim limitations. 
In the same art of animal treadmills, Smith, [0041] discloses adjusting left and right hydraulic cylinders to raise and lower the rear end of a treadmill to vary the work performed by the exercising animal. 
It would have been obvious at the time the claimed invention was filed to modify the treadmill adjusting system disclosed in Rice using the embodiment outlined in Smith to realize an embodiment in which if a pet is falling behind with the treadmill (that is, not keeping within a predetermined distance from the front of the base as claimed), one of ordinary skill in the art would have included Smith’s embodiment using the disclosed cylinders into Rice’s height adjustment feature and the results of the inclusion would have predicted the claimed invention. 
On claim 13, Rice and Smith cites: 
The treadmill of claim 1, wherein the adjustment assembly includes a front height adjuster configured to adjust a height of the front of the base, wherein, when a position of the pet sensed by the sensor is within a predetermined distance from the rear of the base, the front height adjuster decreases the height of the front of the base. 
See the rejection of claim 12 which discloses the same subject matter as claim 13 and is rejected for the same reasons. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Rice, U.S. 2012/0024237 in view of Watterson et al., U.S. 2013/0274069 and Yakovenko et al., U.S. 2018/0345070 (hereinafter “070”, see IDS).
On claim 7, Rice and Watterson cites except: 
The treadmill of claim 1, further comprising a third roller provided at the front of the base, a fourth roller provided at the rear of the base, a second belt wrapped around the third and fourth rollers to form a second closed loop, the second belt configured to move around the third and fourth rollers at a second prescribed speed, and a second motor configured to drive the fourth roller. 
In the rejection of claim 1, Rice cites:
a first belt wrapped around the first roller and the second roller to form a first closed loop, the first belt being configured to move around the first and second rollers ([0055] belt) at a first prescribed speed ([0057] speed of the treadmill); 
a first motor configured to drive the first roller ([0053] treadmill motor 208). Neither Rice nor Watterson disclose the excepted claim limitations. 
In the same art of treadmills, 070, discloses a dual belt treadmill, figure 1, element 100, which is described in the Abstract. It would have been obvious at the time the claimed invention was filed to modify the embodiment disclosed in Rice such that a second set of treadmill includes elements filling the description of the excepted claim limitations. 070 includes a plurality of known elements disclosed in Rice and one of ordinary skill in the art would have included a second set of treadmill elements into Rice’s embodiment to realize an improved version disclosed in 070.
Allowable Subject Matter
Claims 5, 8, and 9 are objected to for depending on a rejected claim but would be otherwise allowable if amended into independent claims. 
Claims 14-22 are allowed. 
Reasons for Allowability
Claim 5 includes the limitations: “wherein the top sensor configured to sense the left-right position of the pet.” The closest reference of record includes 070, [0040-44] and figure 5, which discloses sensing of a user’s individual leg speeds VL and VR to determine if the user is turning. The system adjusts the respective belts of the treadmill to accommodate the user’s individual leg speeds. 070 doesn’t disclose the claimed “wherein the top sensor configured to sense the left-right position of the pet.” In short, no positioning information is used to determine the user’s left-right position. Additionally, a search did not yield similar embodiments employing the claimed sensing system. 
Claim 8 includes the limitations: “wherein the at least one sensor includes at least one lateral sensor to sense the left-right position of the pet, and when the lateral sensor indicates that the pet is outside of a predetermined central area, at least one of the left-right inclination of the base, the first prescribed speed of the first belt, or the second prescribed speed of the second belt is adjusted.”
The closest reference of record includes 070, [0040-44] and figure 5, which discloses sensing of a user’s individual leg speeds VL and VR to determine if the user is turning. The system adjusts the respective belts of a treadmill to accommodate the user’s individual leg speeds. 070 doesn’t disclose the claimed “when the lateral sensor indicates that the pet is outside of a predetermined central area” to adjust “at least one of the left-right inclination of the base, the first prescribed speed of the first belt, or the second prescribed speed of the second belt.” In short, no positioning information is used to regulate the speeds of the different treadmill belts or adjust the left-right inclination of the user to maintain the user’s position in a predetermined central area. Additionally, a search did not yield similar embodiments employing the claimed sensing system. Claim 9, which depends on claim 8, is objected to by nature of claim 9’s dependency on claim 8. 
Similarly, claim 18 includes the limitations: “when the sensor indicates that the pet is outside of a predetermined area on the first and second belts, a difference between the first prescribed speed and the second prescribed speed is changed.” Claim 18 is allowable for the same reasons articulated for the allowability of claim 8.  Claim 19, which depends on claim 18, is objected to by nature of claim 19’s dependency on claim 18.
Claim 14 includes the limitations: “at least one sensor to sense a left-right position of the pet between the left and right of the base, wherein at least one of the left-right inclination of the base or the first prescribed speed of the belt is adjusted based on the positions sensed by the sensor.” Claim 14 is allowed for the same reasons articulated for the allowability of claim 8 indicated above. Claims 15-19, which depend on claim 14, are objected to by nature of claims 16-19’s dependency on claim 14.
Claim 20 includes the limitations: “wherein, when a pet is sensed to be too far to the left, the exercise program is changed such that at least one of: the first prescribed speed of the left belt is reduced, the second prescribed speed of the right belt is increased, a front left height is increased, a front right height is decreased, a rear left height is increased, or rear right height is decreased; and when a pet is sensed to be too far to the right, the exercise program is changed such that at least one of: the first prescribed speed of the left belt is increased, the second prescribed speed of the right belt is decreased, the front left height is decreased, the front right height is increased, the rear left height is decreased, or the rear right height is increased.”  The closest reference of record includes the embodiment disclosed in 070, as indicated in the reasons for allowability for claim 8 above and for similar reasons, claim 20 is allowed for the same reasons articulated in the allowability of claim 8.  Claims 21 and 22, which depend on claim 20, are allowed to by nature of claims 21 and 22’s dependency on claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683